RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206
   ELECTRONIC CITATION: 2000 FED App. 0118P (6th Cir.)
               File Name: 00a0118p.06


UNITED STATES COURT OF APPEALS
              FOR THE SIXTH CIRCUIT
                _________________


                              ;
                               
DALVAN M. COGER; JOSEPH
                               
K. DAVIS; CAROLYN THORPE
                               
FURR; LUCILLE GOLIGHTLY;
                               
                                      No. 97-5134
THOMAS M. HUGHES; JANIE
                               
S. KNIGHT; CHARLES E.           >
LONG, JR.; HARRY RICHARD       
                               
                               
MAHOOD; RAMONA MADSON

                               
MAHOOD; ROBERT
                               
MARSHALL; BETTY HULL
                               
OWEN; JUNE ROSE RICHIE;
STEVE SCESA; CHARLES R.        
                               
                               
SCHROEDER; ROBERT A.

                               
SNYDER; BOB J. TUCKER;

                               
SHARON L. VAN OTEGHEN,
                               
        Plaintiffs-Appellants,
                               
WILLIAM WELCH,                 
                   Plaintiff, 
                               
UNITED STATES OF AMERICA, 
                 Intervenor, 
                               
                               
                               
                               
          v.

                               
                               
BOARD OF REGENTS OF THE
                               
STATE OF TENNESSEE, a


                           1
2     Coger, et al. v. Bd. of Regents of         No. 97-5134   No. 97-5134              Coger, et al. v. Bd. of Regents     3
      the State of TN, et al.                                                                of the State of TN, et al.


                                    
                                                               NORWOOD, WILSON & ATCHLEY, Memphis, Tennessee,
                                    
 Subdivision of the State of                                   for Appellants. Michael E. Moore, OFFICE OF THE
                                    
 Tennessee; MEMPHIS STATE                                      ATTORNEY GENERAL, CRIMINAL JUSTICE DIVISION,
                                    
 UNIVERSITY, An Institution                                    Nashville, Tennessee, Sheri H. Lipman, BURCH, PORTER
                                    
 Operated by the State Board                                   & JOHNSON, Memphis, Tennessee, for Appellees. Seth M.
                                    
                                                               Galanter, U.S. DEPARTMENT OF JUSTICE, CIVIL
                                    
 of Regents; THOMAS G.
                                                               RIGHTS DIVISION, APPELLATE SECTION, Washington,
                                    
 CARPENTER, Individually and
                                                               D.C., for Intervenor. Douglas A. Hedin, LAW OFFICE OF
                                    
 as President of Memphis State                                 DOUGLAS A. HEDIN, Minneapolis, Minnesota, Thomas W.
                                    
 University; VICTOR E. FEISAL,                                 Osborne, AMERICAN ASSOCIATION OF RETIRED
                                    
 Individually and as Vice-                                     PERSONS, Washington, D. C., Jeffrey S. Sutton, Jack W.
                                    
 President of Academic Affairs                                 Decker, OFFICE OF THE ATTORNEY GENERAL,
                                    
                                                               Columbus, Ohio, for Amici Curiae.
                                    
 at Memphis State University,

                                   1
         Defendants-Appellees.                                                     _________________

     On Remand from the United States Supreme Court.                                   OPINION
    No. 89-02374—Julia S. Gibbons, Chief District Judge.                           _________________

                  Argued: April 30, 1998                          R. GUY COLE, JR., Circuit Judge. In our prior opinion in
                                                               this case, Coger v. Board of Regents, 154 F.3d 296, 307 (6th
              Decided and Filed: April 4, 2000                 Cir. 1998), we concluded that Congress intended to abrogate
                                                               the states’ Eleventh Amendment immunity from suit by its
    Before: JONES, MOORE, and COLE, Circuit Judges.            enactment of the 1974 amendments to the Age Discrimination
                                                               in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq., and
                    _________________                          that it had the authority to do so pursuant to Section 5 of the
                                                               Fourteenth Amendment. The Supreme Court, in a plurality
                         COUNSEL                               opinion, now has determined that although the ADEA does
                                                               contain a clear statement of Congress’ intent to abrogate the
ARGUED: Donald A. Donati, DONATI LAW FIRM,                     states’ immunity, the abrogation exceeded Congress’
Memphis, Tennessee, for Appellants. Michael E. Moore,          authority under Section 5 of the Fourteenth Amendment. See
OFFICE OF THE ATTORNEY GENERAL, CRIMINAL                       Kimel v. Florida Bd. of Regents, 120 S. Ct. 631, 649-50
JUSTICE DIVISION, Nashville, Tennessee, for Appellees.         (2000).
Seth M. Galanter, U.S. DEPARTMENT OF JUSTICE, CIVIL
RIGHTS DIVISION, APPELLATE SECTION, Washington,                  Having carefully considered the present case in light of
D.C., for Intervenor. Jeffrey S. Sutton, OFFICE OF THE         Kimel, we conclude that the faculty members cannot maintain
ATTORNEY GENERAL, Columbus, Ohio, for Amicus                   their ADEA suit against the University, a state employer. We
Curiae. ON BRIEF: Donald A. Donati, DONATI LAW                 therefore VACATE our prior judgment and AFFIRM the
FIRM, Memphis, Tennessee, Jeffrey L. Atchley,                  district court’s order dismissing the plaintiffs’ ADEA action.